               Case 1:18-cr-00693-RMB Document 13-1 Filed 12/14/18 Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                            v.

RAMSES OWENS,                                             AFFIDAVIT OF WILLIAM J. LOVETT
 a/k/a “Ramses Owens Saad,”
DIRK BRAUER,                                               18 Cr. 00693 (RMB)
RICHARD GAFFEY,
 a/k/a “Dick Gaffey,” and
HARALD JOACHIM VON DER GOLTZ,
 a/k/a “H.J. von der Goltz,”
 a/k/a “Johan von der Goltz,”

                              Defendants.


      Pursuant to Rule 1.3 of the Local Rules of the United States District Court for the Southern

District of New York, I, William J. Lovett, declare the following facts are true:

      1. I am a member in good standing of the Bar of the Commonwealth of Massachusetts

(12/13/1999). I am also admitted to practice before the United States Supreme Court

(05/27/2003), the United States District Court for the District of Massachusetts (05/17/2006), the

United States Court of Appeals for the First Circuit (04/19/2006), the United States Court of

Appeals for the Fourth Circuit (06/29/2000), and the United States Tax Court (02/01/2011).

      2. I have never been convicted of a felony.

      3. I have never been censured, suspended, disbarred, or denied admission or readmission to

             any court.

      4. There are no pending disciplinary proceedings against me in any state or federal court.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: December 14, 2018

                                                  /s/ William J. Lovett________
                                                  William J. Lovett
\\NY - 020390/000001 - 9673973 v1
